Citation Nr: 0529036	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  96-48 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD), prior to June 7, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran and his wife testified 
at a Central Office hearing before the undersigned Veterans 
Law Judge in June 1998.

The veteran's case was previously before the Board in 
September 2000.  At that time the Board denied an increased 
rating for the veteran's service-connected PTSD, then 
evaluated as 70 percent disabling.  The Board also denied the 
veteran's claim for a rating in excess of 10 percent for 
dermatophytosis of both feet.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
decision, dated in March 2005, the Court vacated the Board's 
decision in regard to the adjudication of the PTSD issue.  
The Court also noted that the veteran had not advanced any 
arguments to support his appeal of the higher rating for 
dermatophytosis.  That issue was found to be abandoned on 
appeal.  The Court further noted that the veteran had 
previously raised an informal claim of entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) rating and that the Board had referred the issue to 
the RO for development as part of the Board decision of 
September 2000.  The Court remanded the PTSD claim to the 
Board for development and adjudication.

The Board wrote to the veteran in June 2005.  He was advised 
that his case had been returned from the Court and that he 
had 90 days to submit additional evidence and/or argument in 
support of his claim.  The veteran's representative submitted 
additional argument in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran submitted a claim for entitlement to service 
connection for PTSD in January 1993.  He was granted service 
connection for PTSD and assigned a 50 percent disability 
rating in April 1994.  Notice of the rating action was 
provided that same month.

He submitted a claim for an increased rating for his service-
connected PTSD in August 1995.  The veteran's claim was 
denied in October 1995.  The veteran was provided notice of 
the rating action that same month.  He did not disagree with 
the rating action.

The veteran was afforded a VA examination in April 1996.  The 
RO issued a rating decision that denied a rating in excess of 
50 percent for PTSD in August 1996.  The veteran has appealed 
that decision.

The veteran's case was remanded for additional development by 
the Board in October 1998.  The RO issued a rating decision 
that increased the veteran's rating for PTSD to 70 percent in 
December 1999.  The 70 percent rating was effective from 
April 8, 1996.  

In a decision issued in September 2000, the Board denied the 
veteran's claim for a rating in excess of 70 percent.  The 
veteran appealed the Board's decision and the Court vacated 
the Board's decision and remanded the veteran's case for 
further development in March 2005.

A review of the claims file reveals that the veteran 
submitted a formal claim for a TDIU rating in October 2000 
while his PTSD claim was on appeal to the Court.  The RO 
denied the claim in February 2002.

The veteran submitted a new claim for a TDIU rating in June 
2004.  He was afforded a VA examination in July 2004.  Based 
on the results of that examination, the RO granted a 100 
percent rating for the veteran's service-connected PTSD by 
way of a rating decision dated in August 2004.  The RO 
established an effective from June 7, 2004.  The 
determination was that this was the date of claim for the 
increased rating.  Notice of the rating action was provided 
in August 2004.

The veteran has prosecuted a claim for an increased rating 
for his PTSD since the August 1996 rating decision that 
denied a rating in excess of 50 percent.  He has perfected 
his appeal of that decision and his appeal is still pending.  
Thus, there is no "new" claim for consideration in 
establishing a date for the 100 percent rating.

In light of the August 2004 rating action, the issue becomes 
entitlement to a rating in excess of 70 percent prior to June 
7, 2004.  The veteran will be able to submit additional 
evidence and/or argument in regard to that issue upon remand 
of his case to the RO.

The Board notes that the Court in the memorandum decision of 
March 2005 directed that the veteran be afforded a new VA 
examination to assess the level of his disability.  The Court 
was apparently not aware of the concurrent development at the 
RO, to include the June 2004 VA examination or the August 
2004 rating decision which increased the rating for PTSD to 
100 percent effective from June 2004.

The Court also held that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) and the 
implementing regulations codified 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2005), would apply on remand to 
the Board.  

The Board notes that the Board's September 2000 decision was 
issued prior to the enactment of the VCAA in November 2000.  
Thus, the veteran has not been afforded the notice required 
under the VCAA and 38 C.F.R. § 3.159.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Court has held that a remand by the Court or the Board 
"confers on the veteran ..., as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In this case, the Court has 
ordered that on remand the veteran must be provided a new 
contemporaneous psychiatric examination as well as the notice 
and assistance required under the VCAA and 38 C.F.R. § 3.159.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2005) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2005).  The veteran should 
be specifically told of the 
information or evidence he should 
submit and of the information or 
evidence that VA will obtain with 
respect to his claim for a rating in 
excess of 70 percent prior to June 
7, 2004.  38 U.S.C.A. § 5103(a) 
(West 2002).  Among other things, 
the veteran should be told to submit 
any pertinent evidence in his 
possession.

2.  The RO should contact the 
veteran in order to request that he 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his PTSD.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.  

3.  The veteran should be scheduled 
for an examination to obtain 
information as to the severity his 
service-connected PTSD, to include 
an opinion as to the degree of 
occupational impairment attributable 
to the veteran's PTSD since April 
1996, if possible..  The examiner 
should be provided a copy of this 
remand and the claims file should be 
made available, and reviewed by the 
examiner.  The examiner is advised 
that the veteran has not worked 
since 1996, according to his most 
recent TDIU claim.  The examiner is 
requested to provide an opinion as 
to the degree of any occupational 
impairment attributable to the 
veteran's PTSD since April 1996, if 
possible.  The examiner should 
provide a complete rationale for any 
opinion given and should reconcile 
the opinion with the other medical 
evidence of record.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

